

Exhibit 10(ww)


NORFOLK SOUTHERN CORPORATION
EXECUTIVES’ DEFERRED COMPENSATION PLAN
as amended and restated effective January 1, 2019




ARTICLE I. NAME AND PURPOSE OF THE PLAN.


The name of the plan is the Norfolk Southern Corporation Executives’ Deferred
Compensation Plan (the Plan), which for deferrals on or after January 1, 2001,
is the successor to the Norfolk Southern Corporation Officers’ Deferred
Compensation Plan. The purpose of the Plan is to provide benefits to those
officers of Norfolk Southern Corporation (the Corporation) or a Participating
Subsidiary who elect to participate in the Plan. The Plan was last amended and
restated effective as of January 1, 2019.




ARTICLE II. DEFINITIONS.


Account. The total of the amount of Deferrals by a Participant together with
Earnings as provided in Article V. The Account shall be utilized solely as a
device for the measurement of amounts to be paid to the Participant under the
Plan. The Account shall not constitute or be treated as an escrow, trust fund,
or any other type of funded account for ERISA or Internal Revenue Code purposes
and, moreover, contingent amounts credited thereto shall not be considered “plan
assets” for ERISA purposes. The Account merely provides a record of the
bookkeeping entries relating to the contingent benefits that the Corporation
intends to provide to Participant and thus reflects a mere unsecured promise to
pay such amounts in the future.


Agreement. The “Deferral Agreement” between each Participant and the
Corporation.


Beneficiary. The person or persons designated as Beneficiary pursuant to Article
XII.


Board of Directors. The Board of Directors of the Corporation.


Change in Control. A Change in Control occurs upon any of the following
circumstances or events:


(1) The Corporation consummates a merger or other similar control-type
transaction or transactions (however denominated or effectuated) with another
Corporation or other Person (including any “affiliate” or “associate” of any
Person, all as defined in the Securities Exchange Act of 1934, as amended, or
any rules and regulations promulgated thereunder) (Combination), and immediately
thereafter less than eighty percent (80%) of the combined voting power of the
then-outstanding securities of such corporation or Person is held in the
aggregate by the holders of securities entitled, immediately prior to




- 1 -



--------------------------------------------------------------------------------




such Combination, to vote generally in the election of directors of the
Corporation (Voting Stock);


(2) The Corporation consummates any stockholder-approved consolidation or
dissolution (however denominated or effectuated) pursuant to a recommendation of
the Board of Directors;


(3) At any time, Continuing Directors (as herein defined) shall not constitute a
majority of the members of the Board of Directors (“Continuing Director” means
(i) each individual who has been a director of the Corporation for at least
twenty-four consecutive months before such time and (ii) each individual who was
nominated or elected to be a director of the Corporation by at least two thirds
of the Continuing Directors at the time of such nomination or election);


(4) The Corporation sells all or substantially all of its assets to any other
corporation or other Person, and less than eighty percent (80%) of the combined
voting power of the then-outstanding securities of such corporation or Person
immediately after such transaction is held in the aggregate by the holders of
Voting Stock immediately prior to such sale;


(5) A report is filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), pursuant to the Securities Exchange Act of 1934, as
amended, disclosing that any Person has become the Beneficial Owner (any Person
who, under the Securities Exchange Act of 1934 or any rules or regulations
promulgated thereunder, would be deemed beneficially to own Voting Stock) of
twenty (20) or more percent of the voting power of Voting Stock; or


(6) The Board of Directors determines by a majority vote that, because of the
occurrence, or the threat of imminence of the occurrence, of another event or
situation in import or effects similar to the foregoing, those who have accepted
an agreement providing certain rights and benefits upon termination of
employment following a Change in Control are entitled to its protections.


Notwithstanding the provisions of the foregoing, unless otherwise determined in
a specific case by majority vote of the Board of Directors, a Change in Control
for purposes of this Plan shall not be deemed to have occurred solely because
(a) the Corporation, (b) an entity of which the Corporation is the direct or
indirect Beneficial Owner of 50 or more percent of the voting securities or (c)
any Corporation-sponsored employee stock ownership plan or any other employee
benefit plan of the Corporation either files or becomes obligated to file a
report or a proxy statement under or in response to Schedule 13D, Schedule
14D-1, Form 8-K, or Schedule 14A (or any successor schedule, form or report or
item therein) under the Exchange Act, disclosing beneficial ownership by it of
shares of Voting Stock, whether in excess of 20 percent or otherwise, or because
the Corporation reports that a change in control of the Corporation has or may
have occurred or will or may occur in the future by reason of such beneficial
ownership.






- 2 -



--------------------------------------------------------------------------------




Committee. The Compensation Committee of the Board of Directors.


Compensation. The fixed salary payable in the form of cash (including vacation
pay) of the Participant before any reduction (1) for pre-tax contributions to
the Thrift and Investment Plan of Norfolk Southern Corporation and Participating
Subsidiary Companies, (2) for contributions to the Pre-Tax Transportation Plan
of Norfolk Southern Corporation and Participating Subsidiary Companies, (3) for
pre-tax contributions to the Norfolk Southern Corporation Comprehensive Benefits
Plan, and (4) for any deferrals under this Plan.


Deferral. A Deferred Bonus and/or deferred Compensation for each Plan Year which
is “credited” to a Participant’s Account.


Deferred Bonus. That amount set forth in the Agreement which shall be deferred
from a Participant’s MIP incentive award (and any other cash incentive award
payable to participants in MIP) or EMIP incentive award (and any other cash
incentive award approved by the Board of Directors and payable to participants
in EMIP), or the bonus program of a Participating Subsidiary, if the deferral of
such incentive award or bonus under the Plan is authorized by the Corporation.


Disability. A medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months and which


(i)
renders the Participant unable to engage in any substantial gainful activity; or

(ii)
enables the Participant to be eligible for a disability benefit under the
Long-Term Disability Plan of Norfolk Southern Corporation and Participating
Subsidiaries, as amended from time to time, or under any such similar plan of a
Participating Subsidiary, provided that the Participant has received benefit
payments under such plan for a period of not less than 3 months.



Election Deadline. A date specified by the Plan Administrator.


Eligible Employee. Any employee of the Corporation or a Participating Subsidiary
who is not covered by a collective bargaining agreement and who is eligible to
participate in the MIP, the EMIP, or any authorized bonus program of a
Participating Subsidiary.


EMIP. Norfolk Southern Corporation Executive Management Incentive Plan or
successor plan.


Hypothetical Investment Options. Investment funds or benchmarks as may be
selected from time to time, and made available to Participants solely for
purposes of valuing Deferrals. The Hypothetical Investment Options shall be
selected by a Benefits Investment Committee comprised of the Corporation’s chief
financial officer, chief legal officer and chief human resources officer.


MIP. Norfolk Southern Corporation Management Incentive Plan or successor plan.




- 3 -



--------------------------------------------------------------------------------






Participant. Any Eligible Employee of the Corporation or a Participating
Subsidiary who elects to make a Deferral under Article IV of the Plan.


Participating Subsidiary. Each subsidiary or affiliated company of the
Corporation which adopts the Plan and is approved for participation in the Plan
as provided in Article XVIII.


Plan Administrator. The Vice President - Human Resources of the Corporation, or
the successor officer who performs substantially similar duties.


Plan Year. Any calendar year during which deferrals under this Plan are made.


Separation from Service. A Participant’s “separation from service” within the
meaning of Section 409A of the Internal Revenue Code and the regulations
thereunder.


Trust. A grantor trust of the type commonly referred to as a “rabbi trust”
created to assist the Corporation and the Participating Subsidiaries to
accumulate assets that can be used to pay benefits under the Plan.




ARTICLE III. ADMINISTRATION.


The Plan Administrator shall administer, construe, and interpret this Plan and,
from time to time, adopt such rules and regulations and make such
recommendations to the Committee concerning Plan changes as are deemed necessary
to ensure effective implementation of this Plan. The administration,
construction, and interpretation by the Plan Administrator may be appealed to
the Committee, and the decision of the Committee shall be final and conclusive,
except that any claim for benefits with respect to a Participant shall be
subject to the claims procedure set forth in Section 503 of the Employee
Retirement Income Security Act of 1974. The Plan Administrator may correct
errors and, so far as practicable, may adjust any benefit or payment or credit
accordingly. Neither the Plan Administrator nor any member of the Committee
shall be liable for any act done or determination made in good faith.




ARTICLE IV. ELECTIONS.


(a)    Deferral Elections. Any Eligible Employee shall be eligible to
participate in the Plan. A Participant may elect to defer up to 50% of his
monthly Compensation. An Eligible Employee who elects to become a Participant in
the Plan and defer a portion of his Compensation thereby consents to the
reduction in his Compensation as specified in the Agreement. An Eligible
Employee may elect to defer a minimum of 10% and a maximum of 100% in increments
of one percent (1%), of any eligible incentive bonus which may be awarded to him
pursuant to MIP, EMIP or any authorized bonus program of a Participating
Subsidiary. A Participant who elects to defer any of his incentive bonus thereby
consents to a reduction in his bonus by the Deferred Bonus as specified in the
Agreement.




- 4 -



--------------------------------------------------------------------------------






Any deferral election with respect to monthly Compensation must be made in the
manner prescribed by the Plan Administrator and in no event later than the
Election Deadline. Any deferral election with respect to a Deferred Bonus must
be made in the manner prescribed by the Plan Administrator and at the time
specified in the plan under which the incentive bonus is awarded, but in no
event later than the Election Deadline. If the Participant fails to make an
election prior to the Election Deadline, then the Participant will not be
eligible to defer his Compensation or any portion of his incentive bonus earned
during the Plan Year.


(b)     Distribution Elections. No later than the Election Deadline, the
Participant must elect among the following two distribution options in such
proportions as determined by the Participant (in increments of one percent (1%)
of the Deferral in each distribution option selected by the Participant, if the
Participant selects to participate in both distribution options set forth
below). The Participant must elect to have the benefit distributed (i) at the
earlier of Separation from Service or Disability, or (ii) at the earliest of
Separation from Service, Disability, or a specified date at least five (5) years
after the Plan Year has ended (a “Specified Date”). For distribution elections
made on or after October 1, 2011, a Participant’s Specified Date election shall
only be made by reference to a month and year of distribution and the Specified
Date shall be deemed to be the first day of the specified month. Any benefit
which the Participant elects to receive upon the earlier of Separation from
Service or Disability, will be distributed in one lump sum payment or annual
installment payments over a period of five (5), ten (10), or fifteen (15) years
as elected by the Participant. For purposes of Section 409A of the Internal
Revenue Code, a series of installment payments will be considered a single
payment. Any benefit which a Participant elects to receive on the earliest of
Separation from Service, Disability, or a Specified Date, and for which the
Specified Date is the distribution event, will be distributed in one lump sum or
in annual installment payments over a period of up to five (5) years, as elected
by the Participant, or in one lump sum in the event of Separation from Service
or Disability. However, for any benefit which the Participant elects to receive
in annual installments on the earliest of Separation from Service, Disability,
or a Specified Date, and for which the Specified Date is the earliest
distribution event, annual installments will continue to be paid regardless of
whether the Participant incurs a Separation from Service or Disability following
the Specified Date. If the Participant fails to elect the time and form of
distribution of his Deferral before the Election Deadline, the Participant’s
distribution will be made at the earlier of Separation from Service or
Disability in one lump sum. If a distribution is being made due to Separation
from Service, to the extent the distribution is attributable to Deferrals of
amounts earned or vested after December 31, 2004, no distribution may be made
before the date which is six months after the date of Separation from Service.


(c)    Election Deadline. A Participant must file a deferral election and
distribution election for each year’s Deferral. The Participant must make each
election by the Election Deadline. The Election Deadline must satisfy the
following requirements:


(1)    Performance-Based Compensation. To the extent that an incentive bonus
qualifies as “performance-based compensation” as defined in Section 409A of the
Internal Revenue Code, the Election Deadline shall not be later than the date
that is six




- 5 -



--------------------------------------------------------------------------------




months before the end of the performance period, provided that no deferral
election may be made with respect to any portion of the compensation that has
become readily ascertainable.


(2)    Other Compensation. For deferrals of Compensation or an incentive bonus
that is not described in subparagraphs (1), above, the Election Deadline shall
be no later than December 31 preceding the Plan Year in which begins the period
of service for which the Compensation or incentive bonus is earned.


A Participant may change or revoke the deferral election by filing a new
election form with the Plan Administrator at any time before the Election
Deadline. The Participant’s deferral election and distribution election in
effect on the Election Deadline shall be irrevocable. Until a valid deferral
election is made by an Eligible Employee, the Eligible Employee shall be deemed
to have elected to receive Compensation and any incentive bonus on the regular
payment date, without deferral.


(d)    Modifications Subsequent to Initial Election. A Participant may modify an
election for Deferrals of Compensation earned and vested after December 31,
2004, and related earnings thereon by filing a modification election in the
manner specified by the Plan Administrator. A modification election that does
not meet the Plan Administrator’s procedures, the requirements of the Plan or
which fails to clearly identify the Deferral to which it applies is void.
Modification elections are subject to the following rules:


(1)
Initial Election Is Earlier of Separation from Service or Disability. A
Participant who has elected to receive a distribution upon the earlier of
Separation from Service or Disability may modify the payment election with
respect to all such deferrals that have the same payment commencement date and
the same form of distribution by (i) delaying the payment commencement date upon
Separation from Service by five (5) years or (ii) by specifying one of the
permissible payment schedules described in paragraph (c), above, and, in the
case of a Separation from Service, delaying the payment commencement date by
five (5) years. Modification elections may be revoked or modified up to 12
months prior to the Participant’s payment commencement date following Separation
from Service or Disability. Modifications filed less than 12 months prior to the
Participant’s payment commencement date following Separation from Service or
Disability will be disregarded.


(2)
Initial Election is Earliest of Separation from Service, Disability or Specified
Date. A Participant who has elected to receive a Deferral upon the earliest of
Separation from Service, Disability or a Specified Date may modify the Specified
Date payment election with respect to all such deferrals that have the same
payment commencement date and the same form of distribution by (i) selecting a
new Specified Date that is not less than five (5) years after the current
Specified Date or (ii) by selecting one of the permissible payment





- 6 -



--------------------------------------------------------------------------------




schedules described in paragraph (c), above, and selecting a new Specified Date
not less than five (5) years after the current Specified Date. Subject to the
requirements of this section IV(d), a modification election filed under this
section (d)(2) must be filed not less than 12 months prior to the current
Specified Date, is irrevocable upon receipt by the Plan Administrator and shall
become effective 12 months after receipt. A Participant may file an unlimited
number of modification elections with respect to a Deferral. In such a case, the
minimum five year delay for each such election shall be determined with respect
to the payment commencement date contained in the immediately preceding
modification election.


ARTICLE V. EARNINGS EQUIVALENT.


(a) Adjustment of Participant Accounts. Unless otherwise stated herein or
determined by the Board of Directors, an amount equivalent to earnings or losses
(“Earnings”) shall accrue on or be deducted from all Deferrals in accordance
with the Participant’s selection of Hypothetical Investment Options. For
purposes of calculating the appropriate Earnings only, the Deferred Bonus is
deemed to be invested in the Hypothetical Investment Options on the date on
which the related incentive bonus is paid. Earnings shall be determined based
upon the Hypothetical Investment Option(s) elected by the Participant. If a
Participant does not elect Hypothetical Investment Options for the Deferrals,
then Earnings shall be determined based on such Hypothetical Investment Options
as may be designated by the Plan Administrator to apply in the absence of an
election. Participants will be required to elect one or more Hypothetical
Investment Options at the time each Deferral election is made. Participants will
be permitted at any time prior to the complete pay out of their Account balances
to elect to change their Hypothetical Investment Option(s) with respect to all
or part of their Account balances effective as soon as practicable following
such election. The procedure for electing to change a Hypothetical Investment
Option(s) will be established by the Plan Administrator. An election to change a
Hypothetical Investment Option for part of an Account balance must be made in
increments of 1% of the Account balance or a specified dollar amount.


While a Participant’s Account does not represent the Participant’s ownership of,
or any ownership interest in, any particular assets, the Participant’s Account
shall be adjusted in accordance with the Hypothetical Investment Options chosen
by the Participant. Any Earnings generated under a Hypothetical Investment
Option (such as interest and cash dividends and distributions) shall be deemed
to be reinvested in that Hypothetical Investment Option. All notional
acquisitions and dispositions of Hypothetical Investment Options which occur
within a Participant’s Account, pursuant to the terms of the Plan, shall be
deemed to occur at such times as the Plan Administrator shall determine to be
administratively feasible in its sole discretion and the Participant’s Account
shall be adjusted accordingly. In the event of a Change in Control, the
practices and procedures for determining any Earnings credited to any
Participants’ Accounts following a Change in Control shall be made in a manner
no less favorable to Participants than the practices and procedures employed
under the Plan, or otherwise in effect, as of the date of the Change in Control.






- 7 -



--------------------------------------------------------------------------------




In lieu of an entitlement to receive payments under the terms of this Plan, in
the event of a Change in Control, any deferred compensation equivalent payment
made pursuant to a Change in Control Agreement that was entered into before such
Change in Control shall be determined by projecting the Earnings a Participant
would have received had the Participant worked until normal retirement age at
age 65 or, if greater, had the Participant retired on his or her Termination
Date (as defined in the applicable Change in Control Agreement). The rate of
return for such projected Earnings shall be determined in accordance with the
schedule below, based on the Participant’s age immediately preceding the
Termination Date, and shall be applied to the Participant’s Account balance on
the Termination Date (as defined in the applicable Change in Control Agreement):


Age
Rate
 
 
up to 45
7%
45-54
10%
55-60
11%
over 60
12%



(b) Vesting. The Participant shall at all times be one hundred percent (100%)
vested in his or her Account, as well as in any appreciation (or depreciation)
specifically attributable to such Account due to Earnings.




ARTICLE VI. BENEFITS


(a) Distribution at the Earlier of Separation from Service or Disability: For
each Deferral for which the Participant elected to have the benefit distributed
in this manner, the Participant shall be paid the amount in his or her Account
either in a lump sum or in installments as the Participant elected under Article
IV.


For lump sum distributions, except as provided in the following sentence, the
Participant shall be paid on the first day of the calendar year following
Separation from Service or Disability, the portion of his or her Account which
is attributable to Deferrals for which the Participant elected lump sum
distribution at Separation from Service or Disability. If the Participant defers
an incentive bonus and Separates from Service or becomes Disabled in the year
before the year such incentive bonus would be paid in the absence of such
deferral, then the lump sum distribution with respect to such bonus shall be
paid on the first day of the second calendar year following the Separation from
Service or Disability. Notwithstanding the foregoing, if a distribution is being
made due to Separation from Service, to the extent the amount in a Participant’s
Account is attributable to Deferrals of amounts earned or vested after December
31, 2004, and related earnings thereon, the distribution shall be made on the
later of the date which is six months after the date of Separation from Service
or the applicable date specified in the first two sentences of this paragraph.
Distributions described in this paragraph shall be valued as of the day
preceding the day on which the distribution is scheduled to occur.




- 8 -



--------------------------------------------------------------------------------






For distributions other than lump sum distributions, except as provided in the
following sentence, payments shall commence on the first day of the calendar
year following such Separation from Service or Disability and shall be made in
annual installments on January 1 of each year for each applicable Deferral over
the elected pay out period for that Deferral. If the Participant defers an
incentive bonus and Separates from Service or becomes Disabled in the year
before the year such incentive bonus would be paid in the absence of such
deferral, then the installment payments with respect to such bonus shall
commence on the first day of the second calendar year following the Separation
from Service or Disability, and shall be made in annual installments on January
1 of each year thereafter over the elected pay period for that Deferral.
Notwithstanding the foregoing, if a distribution is being made due to Separation
from Service, to the extent the amount in a Participant’s Account is
attributable to Deferrals of amounts earned or vested after December 31, 2004,
and related earnings thereon, the initial distribution shall be made on the
later of the date which is six months after the date of Separation from Service
or the applicable date specified in the first two sentences of this paragraph.
The annual installment payment for each applicable Deferral shall be an amount
equal to the remaining balance in the Participant’s Account for the Deferral,
valued as of the day preceding the day on which such distribution is scheduled
to occur, with the amount determined by dividing the remaining number of annual
payments not yet distributed for that Deferral.

    Deferrals subject to a valid modification election described in Article
IV(d) shall be paid on the payment commencement date described in such election,
with the payment commencement dates specified in this section VI(a) as a
reference point for determining the five-year delay.


(b) Distribution at the Earliest of Separation from Service, Disability or a
Specified Date: For each Deferral earned and vested prior to January 1, 2005
(and the related earnings thereon) for which the Participant elected to have the
benefit distributed on the earliest of Separation from Service, Disability, or a
Specified Date the Participant shall be paid the amount in his or her Account
for that Deferral in a lump sum on the first business day after the earliest of
the Specified Date, Separation from Service, or Disability.


For each Deferral earned and vested after December 31, 2004 (and the related
earnings thereon) for which the Participant elected to have the benefit
distributed on the earliest of Separation from Service, Disability, or a
Specified Date the Participant shall be paid the amount in his or her Account
for that Deferral as elected in the event of payment on a Specified Date and in
a lump sum in the event of Separation from Service or Disability, with payment
commencing on the first business day after the earliest of the Specified Date,
Separation from Service, or Disability. If a distribution is being made due to
Separation from Service, the distribution shall be made on the date which is six
months after the date of Separation from Service. Notwith- standing anything in
this Plan to the contrary, amounts being paid in installments to a Participant
who subsequently Separates from Service or becomes Disabled shall continue to be
paid in installments.






- 9 -



--------------------------------------------------------------------------------




For all initial Deferral elections under this Plan, if the Participant defers an
incentive bonus and elects to have the benefit distributed at the earliest of
Separation from Service, Disability or a Specified Date, and the Participant
Separates from Service or becomes Disabled in the year before the year such
incentive bonus would be paid in the absence of such Deferral, then the
distribution with respect to such initial Deferral election shall be made on the
first day of the second calendar year following the Separation from Service or
Disability.


Amounts payable under this Article VI(b) shall be valued as of the day preceding
the day on which the distribution is scheduled to occur. Amounts payable under
this Article VI(b) that are distributed in annual installments following the
Specified Date shall be valued as of the day preceding the day on which such
distribution is scheduled to occur, with the amount to be distributed determined
as the remaining balance in the Participant’s Account for the Deferral divided
by the number of annual payments not yet distributed for that Deferral.


(c) Death: If a Participant dies either while in active service or after
Separation from Service or Disability, the Corporation shall pay the amount of
the Participant’s Account to the Participant’s Beneficiary in a single lump sum
on the first day of the calendar month following the date of death. Amounts
payable under this Article VI(c) shall be valued as of the day preceding the
Participant’s death.


(d) Lump Sum or Other Settlement: Notwithstanding the foregoing provisions of
this Article VI, the Plan Administrator, in his sole discretion, may authorize
and direct the Corporation to distribute the amount in a Participant’s Account
(other than the Plan Administrator’s Account) in a lump sum or over a period
other than that provided for in this Article VI, and to charge such payments
against the Participant’s Account. Such accelerated distribution may be made
only in the event of an unforeseeable financial emergency resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary, or a dependent (as defined in Section 152 of the
Internal Revenue Code, without regard to section 152(b)(1), (b)(2) or (d)(1)(B))
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Such an accelerated distribution
shall be permitted only to the extent that the financial emergency is not and
may not be relieved by reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation would not cause severe financial hardship), or by the cessation of
deferrals under the Plan, and only in an amount reasonably necessary to satisfy
the financial emergency; provided, that all amounts due to a Participant or
Beneficiary under this Plan shall in all events be paid to the Participant or
Beneficiary by the end of the appropriate period referred to in this Article VI.
(e) Administrative Adjustments in Payment Date. A payment is treated as being
made on the date when it is due under the Plan if the payment is made on the due
date specified by the Plan, or on a later date that is either (i) in the same
calendar year (for a payment whose specified due date is on or before September
30), or (ii) by the 15th day of the third calendar month following the date
specified by the Plan (for a payment whose specified due date is on or after




- 10 -



--------------------------------------------------------------------------------




October 1). A payment is also treated as being made on the date when it is due
under the Plan if the payment is made not more than 30 days before the due date
specified by the Plan, provided that a payment that is delayed until six months
after the Participant’s Separation from Service shall not be made earlier than
such date. A Participant or Beneficiary may not, directly or indirectly,
designate the taxable year of a payment made in reliance on the administrative
rules in this paragraph.




ARTICLE VII. NATURE AND SOURCE OF PAYMENTS


The obligation to pay benefits under Article VI with respect to each Participant
shall constitute a liability of the Corporation to the Participant and, after
the Participant’s death, to any Beneficiaries in accordance with the terms of
the Plan. The Corporation may establish one or more Trusts within the United
States to which the Corporation may transfer such assets as the Corporation
determines in its sole discretion to assist in meeting its obligations under the
Plan. The provisions of the Plan and the Agreement shall govern the rights of a
Participant to receive distributions pursuant to the Plan. While the Corporation
generally reserves the right to establish or fund any Trust at any time, it
shall not fund such Trust in connection with an adverse change in the financial
health of the Corporation or a Participating Subsidiary to the extent that such
funding would not comply with the requirements of Section 409A of the Internal
Revenue Code. The provisions of the Trust shall govern the rights of the
Corporation, Participants and the creditors of the Corporation to the assets
transferred to the Trust. The Corporation’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Corporation’s obligations under this
Plan.


Participants and Beneficiaries shall stand in the position of unsecured
creditors of the Corporation, the Plan constitutes a mere promise by the
employer to make benefit payments in the future, and all rights hereunder and
under any Trust are subject to the claims of creditors of the Corporation.




ARTICLE VIII. EXPENSES OF ADMINISTRATION


All expenses of administering the Plan shall be borne by the Corporation, and no
part thereof shall be charged against the benefit of any Participant, except the
costs of the Hypothetical Investment Options, which shall be charged against the
value of Deferrals measured against those funds.




ARTICLE IX. AMENDMENT TO AND TERMINATION OF PLAN


The Corporation reserves the right at any time through written action of its
chief executive officer or by a resolution duly adopted by its Board of
Directors to amend this plan in any manner or to terminate it at any time,
except that no such amendment or termination shall deprive a Participant or his
Beneficiary of any rights hereunder theretofore legally accrued, and




- 11 -



--------------------------------------------------------------------------------




no such termination shall be effective for the year in which such resolution is
adopted. In no event shall a termination of the Plan accelerate the distribution
of amounts deferred under the Plan in calendar year 2005 and succeeding years,
except to the extent permitted in regulations or other guidance under Section
409A of the Internal Revenue Code and expressly provided in the resolution
terminating the Plan.


ARTICLE X. RECALCULATION EVENTS


The Corporation’s commitment to accrue and pay Earnings as provided in Article V
may be facilitated by the purchase of corporate-owned life insurance on the
lives of eligible Participants. If the Board of Directors, in its sole
discretion, determines that any change whatsoever in Federal, State, or local
law, or in its application or interpretation, has materially affected, or will
materially affect, the ability of the Corporation to recover the cost of
providing the benefits otherwise payable under the Plan, then, if the Board of
Directors so elects, a Recalculation Event shall be deemed to have occurred. If
a Recalculation Event occurs, then Earnings shall be recalculated and restated
using a lower rate of Earnings determined by the Board of Directors, but which
shall be not less than the lesser of one half (½) the rate of Earnings provided
for in Article V or 7%.




ARTICLE XI. GOVERNING LAW


This Plan and the Agreements are subject to the laws of the Commonwealth of
Virginia.




ARTICLE XII. DESIGNATION OF BENEFICIARY


For the purpose of this Plan, a Beneficiary shall be either (1) the named
Beneficiary of the Participant in the Norfolk Southern Corporation Officers
Deferred Compensation Plan or Beneficiaries subsequently designated as
hereinafter provided for by the Participant, or (2) in the absence of any such
designation, his or her estate. A Participant may designate both primary and
contingent Beneficiaries. A Participant may revoke or change any designation. To
be effective, the designation of a named Beneficiary or Beneficiaries, or any
change in or revocation of any designation, must be on a form provided by the
Plan Administrator, signed by the Participant and filed with the Plan
Administrator prior to the death of such Participant. Any such designation,
change or revocation shall not invalidate any cash payment made or other action
taken by the Corporation pursuant to the Plan prior to its receipt by the
Corporation.


The person or persons entitled to receive any and all payments arising from the
Deferrals held for the Participant’s Account at death shall be determined as of
the date of the Participant’s death as follows: If one or more persons
designated as primary Beneficiaries survive the Participant, then such person or
persons shall be entitled to receive any and all payments in the percentages
designated by the Participant or, in the absence of such designation, in equal
shares. If none of the persons designated as primary Beneficiaries survive the
Participant, then those persons designated as contingent Beneficiaries who
survive the Participant, if any, shall be




- 12 -



--------------------------------------------------------------------------------




entitled to receive any and all payments in the percentages designated by the
Participant or, in the absence of such designation, in equal shares. If none of
the persons named as primary Beneficiaries or contingent Beneficiaries survive
the Participant, then the payments from the Account shall be paid to the
Participant’s estate.


If any person entitled to a payment of benefits as a primary Beneficiary or
contingent Beneficiary is a minor at the time of such payment, the Corporation
may, in its sole discretion, make the payment to the minor, to the guardian of
such minor, to any person who may be the statutory custodian for the benefit of
such minor under the Uniform Gifts to Minors Act or similar legislation then in
effect, or to any competent adult person with whom such minor may be residing,
and in any event, the recipient’s receipt shall be sufficient discharge of the
Corporation.


The right of a Beneficiary to receive a payment hereunder, once fixed upon the
Participant’s death, shall continue irrespective of whether the person survives
until the date such benefits are paid. If such person dies before all benefits
have been paid, then the right to receive the remaining payments shall become an
asset of such person’s estate.


Any Beneficiary may disclaim all benefits under the Plan to which such
Beneficiary would otherwise be entitled by filing a written disclaimer with the
Plan Administrator before payment of such benefit is to be made. Such a
disclaimer shall be made in a form satisfactory to the Plan Administrator and
shall be irrevocable when filed. The benefit disclaimed shall be payable from
the Plan in the same manner as if the Beneficiary who filed the disclaimer had
predeceased the individual whose death caused the disclaimant to become a
Beneficiary.


The determination by the Corporation of a Beneficiary or Beneficiaries, or the
identity thereof, or evidence satisfactory to the Corporation shall be
conclusive as to the liability of the Corporation and any payment made in
accordance therewith shall discharge the Corporation of all its obligations
under the Plan for such payment.




ARTICLE XIII. SUCCESSORS, MERGERS, CONSOLIDATIONS


The terms and conditions of this Plan and each Agreement shall inure to the
benefit of and bind the Corporation, the Participants, their successors,
assigns, and personal representatives. If substantially all the assets of the
Corporation are acquired by another corporation or entity or if the Corporation
is merged into, or consolidated with, another corporation or entity, then the
obligations created hereunder and as a result of the Corporation’s acceptance of
Agreements shall be obligations of the successor corporation or entity.




ARTICLE XIV. WITHHOLDING FOR TAXES


The Participant agrees as a condition of participation hereunder that the
Corporation may withhold applicable Federal, State, and local income taxes and
Social Security, Medicare, or




- 13 -



--------------------------------------------------------------------------------




Railroad Retirement taxes from any distribution or benefit paid hereunder. In
addition, the Participant agrees as a condition of participation hereunder that
the Corporation may withhold from a Participant’s nondeferred compensation any
applicable payroll taxes that may be due at the time any Deferral is made under
the Plan.






ARTICLE XV. NON-ALIENATION OF BENEFITS


No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt at such shall be void; nor shall any such benefit be in any way subject
to the debts, contracts, liabilities, engagements, or torts of the person who
shall be entitled to such benefit; nor shall it be subject to attachment or
legal process for or against such person.




ARTICLE XVI. FACILITY OF PAYMENT


If the Plan Administrator shall find that any individual to whom any amount is
payable under the Plan is unable to care for his affairs because of illness or
accident, or is a minor or other person under legal disability, any payment due
such individual (unless a prior claim therefore shall have been made by a duly
appointed guardian, committee, or other legal representative) may be paid to the
spouse, a child, a parent, or a brother or sister of such individual or to any
other person deemed by the Plan Administrator to have incurred expenses of such
individual, in such manner and proportions as the Plan Administrator may
determine. Any such payment shall be a complete discharge of the liabilities of
the Corporation with respect thereto under the Plan or the Agreement.




ARTICLE XVII. CONTINUED EMPLOYMENT


Nothing contained herein or in an Agreement shall be construed as conferring
upon any Participant the right nor imposing upon him the obligation to continue
in the employment of the Corporation or a Participating Subsidiary in any
capacity.




ARTICLE XVIII. PARTICIPATION BY SUBSIDIARY COMPANIES


Conditional upon prior approval by the Corporation, any company which is a
subsidiary of or affiliated with the Corporation may adopt and participate in
this Plan as a Participating Subsidiary. Each Participating Subsidiary shall
make, execute and deliver such instruments as the Corporation and/or Plan
Administrator shall deem necessary or desirable, and shall constitute the
Corporation and/or the Plan Administrators as its agents to act for it in all
transactions in which the Corporation and/or the Plan Administrators believe
such agency will facilitate the administration of this Plan.




- 14 -



--------------------------------------------------------------------------------








ARTICLE XIX. MISCELLANEOUS


Whenever used in the Plan, words in the masculine form shall be deemed to refer
to females as well as to males, and words in the singular or plural shall be
deemed to refer also to the plural or singular, respectively, as the context may
require.




ARTICLE XX. STATUS OF PLAN


The Plan is intended to be a plan that is not qualified within the meaning of
Section 401(a) of the Internal Revenue Code and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA. The Plan shall be administered and interpreted to
the extent possible in a manner consistent with that intent. All Participant
Accounts and all credits and other adjustments to such Participant Accounts
shall be bookkeeping entries only and shall be utilized solely as a device for
the measurement and determination of amounts to be paid under the Plan. No
Participant Accounts, Earnings, credits or other adjustments under the Plan
shall be interpreted as an indication that any benefits under the Plan are in
any way funded.




ARTICLE XXI. EFFECTIVE DATE


The effective date of the Plan is January 1, 2001. The Plan, as hereby amended
and restated, is effective with respect to amounts that were not earned and
vested (within the meaning of Section 409A of the Internal Revenue Code) before
January 1, 2005, and any earnings on such amounts. Amounts earned and vested
(within the meaning of Section 409A of the Internal Revenue Code) before January
1, 2005, and earnings on such amounts (collectively, “Grandfathered Amounts”),
remain subject to the terms of the Plan as in effect on October 3, 2004. For
recordkeeping purposes, the Corporation will account separately for
Grandfathered Amounts.




ARTICLE XXII. INTERNAL REVENUE CODE SECTION 409A


The Plan is intended, and shall be construed, to comply with the requirements of
Section 409A of the Internal Revenue Code. The Corporation does not warrant that
the Plan will comply with Section 409A of the Internal Revenue Code with respect
to any Participant or with respect to any payment, however. In no event shall
the Corporation, its officers, directors, employees, parents, subsidiaries
(including Participating Subsidiaries), or affiliates be liable for any
additional tax, interest, or penalty incurred by a Participant or Beneficiary as
a result of the Plan’s failure to satisfy the requirements of Section 409A of
the Internal Revenue Code, or as a result of the Plan’s failure to satisfy any
other applicable requirements for the deferral of tax.




- 15 -

